Bell, J.
Upon the authority of McDowell v. Shotwell, Whart. 26, and the cases there cited, it may be conceded, that the chattels taken in execution at the suit of the plaintiffs, Richie and Totter, (except the few pieces of furniture, oil-cloth, and the horse and cart,) are tools of trade; but the question is, can they also be regarded as the necessary tools of a tradesman, within the spirit and meaning of the seventh section of the act of 22d April, 1846 ? P. Dig. Ed. of 1847, fo. 468. It is to be regretted that, in framing a statutory provision of so much importance, a term so vague, and admitting of such variety of signification, should have been employed. In England, according to their lexicographers, the word “tradesman” would seem to be principally used as expressive of a person engaged in traffic, as a small shopkeeper; but in this country, in its ordinary acceptation, it embraces a much larger class. With us, it is scarcely ever *473applied to persons engaged in the business of buying and selling, and is, clearly, not so used in the statute under consideration, but is, generally, if not unvaryingly, accepted as signifying mechanics and artificers of every kind whose livelihood depends upon the labour of their hands. In its most extended American signification, it may .embrace all who are engaged in mechanical pursuits and employ-' ments; every one who exercises an art in making and constructing for the use of others the almost innumerable articles that civilization .and refinement have made necessary or convenient to the habits and business of men as social beings, whether 'the individual labour himself, or only oversee and direct the labours of others. In this sense, it would comprise manufacturers of every class, including, as well the owners and conductors of the extensive manufacturing establishments, everywhere springing up around us, whose capitals, vested in business, amount to millions, and their workmen to thousands, as the more lowly and humble handicraftsman, whose workshop is his only domain, and himself his only operative. But it requires no argument to prove that the legislature, when enacting the act of 1846, hadv not in contemplation persons engaged in carrying on large and extensive works for manufacturing purposes, such as cotton, woollen, and iron mills,, and like establishments, where the machinery and other appliances' used may be, and frequently are, worth thousands of dollars. If such argument were necessary, it might easily be deduced from the history of this branch of legislation, gathered from the several law's made from time to time, for the protection of the tools of a tradesman. That mechanics of limited means, and circumscribed business, as contradistinguished from the class usually denominated manufacturers, was meant by the term “ tradesmen” in these statutes, is obvious from the fact that, in the beginning, only the necessary tools to a certain amount in value were protected. Thus, by the act of 26th March, 1814, the protection afforded is confined to tools to the value of $20. This was repeated by the act of 10th April, 1828. The act of 16th June, 1836, extended the value to $30. As the object of these several laws was to preserve to the poor debtor the means of carrying on his .trade or business, to procure a competent livelihood for himself and family; it is manifest such trades only were meant as could be conducted, with some degree of success, with limited means and tools of small value, and not such business as requires the employment of -large capital. Then came the act of 1846, which removes the limitation of value.
But it cannot, with any show of reason, be said that, by its pro*474visions, it was intended to embrace a larger or different class of persons from those meant to be covered by the prior statutes. Such an intent would surely have been exhibited by a change of phraseology.
When penning the last act, the framer of it 'had, beyond question, an eye to former laws on the same subject, and must have felt that' the term «< tradesman,”1 as there used, admitted of no other construction than that I have assigned it, and which is, I believe, in accordance with the general sense of the profession. And yet the same language is preserved. It is still “ the necessary tools of a tradesman.” How can it then be thought, without doing great violence to the language, the legislature intended to change the law in a most important particular ? To induce the belief that such was the object, by extending the circle of protection beyond its former limits, and to make it embrace the machinery and other tools of large manufacturers, generally very valuable, and thus to snatch them from the grasp of their creditors, would require an unambiguous and explicit declaration to that effect. To save to the small artisan his means of employment in his proper trade, is suggested by sound policy as well as by feelings of humanity; to interpose beyond this, for' the protection of the wholesale manufacturer, would be a measure fraught with injustice. ■
A further argument in support of this conclusion may be drawn from another act of the 26th of March, 1814, relating to insolvent debtors, which allowed to such insolvent, if a mechanic or manufacturer, his tools, not exceeding in value $50. But this was repealed by the act of 1828, before cited; and since then, the term “ manufacturer” is not to be found in the statutes of relief. This may be a fact' of little weight, in itself, but it certainly tends, in some degree, to convince the mind that this class of debtors have been purposely omitted; and when considered in connection with what has been already said, would seem to be conclusive of the question.
This view of'the lawmakers’ design, puts the defendant in this execution beyond the pale of the act of 1846. Without attempting • to point out minutely the difference between him and the poor handicraftsman, whose case it was intended to provide for, it is sufficient to say the defendant comes strictly under the denomination of a manufacturer whose business necessarily requires the occupancy of large and extensive buildings, the investment of a considerable capital, and the employment of numerous workmen to carry it on successfully. He can, in no proper sense under the statute, be considered a tradesman or mechanic. • The property taken in execution and sold tras, therefore, liable to be distrained for rent, and from this *475it follows, the defendant’s landlord is entitled to receive, from the proceeds of sale, the rent due to him, not exceeding one year.
This view makes it unnecessary to consider the written agreements signed by the defendant, and his deposition relating thereto, and it disposes of the whole case; for there is nothing in the objection, that though the landlord claims but one year’s rent, his claim is not confined to the current year. As matter of fact,- this is not shown by the paper-book, and if it were so, the point is settled adversely to the pretensions of the execution creditors by the case of Ege v. Ege, 5 Watts, 140. Rule absolute. .